        Case: 3:21-cv-00069-wmc Document #: 6 Filed: 05/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

STANLEY RUDOLPH SCOTT,

        Petitioner,
                                                           Case No. 21-cv-69-wmc
   v.

WISCONSIN DEPARTMENT OF
CORRECTIONS, STATE OF WISCONSIN,

        Respondent.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Stanley

Scott's petition for a writ of habeas corpus under 28 U.S.C. § 2254 and dismissing this

case.




        /s/                                                   5/10/2021
        Peter Oppeneer, Clerk of Court                              Date
